 In the Matter OfCOLUMBIA STEEL&SHAFTING COMPANY AND' EDGART.WARD'S' SONS COMPANYandUNITED STEELWORKERS, OF AMERICA,C. I. O.Case No. 6-R-1019,.-Decided January 31, 1945Reed, Smith, Shaw cQ McClay,byMr. Seward H. French, Jr.,ofPittsburgh, Pa., for the Companies.Messrs. Philip M. CurranandThomas J. Burke,of Pittsburgh,Pa., for the Union.Mr. Bernard Goldberg,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Steelworkers of America,C. I. 0., herein called the Union, alleging, that a question affectingcommerce had arisen concerning the representation of employees ofColumbia Steel & Shafting Company and Edgar T. Ward's SonsCompany, Carnegie, Pennsylvania, herein called the Companies, theNational Labor Relations Board provided for an appropriate hear-ing upon due notice before Allen Sinsheimer, Jr., Trial Examiner.Said hearing was held at Carnegie, Pennsylvania, on December 4, 6,8, and 9, 1944.The Companies and the Union appeared and partici-pated.All parties were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on the issues.The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed.All partieswere afforded an opportunity to file briefs with the Board. The Com-panies' request for oral argument is hereby denied.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANIESColumbia Steel & Shafting Company, a Pennsylvania corporationhaving its only plant at Carnegie, Pennsylvania, is engaged in the60 N. L.R. B., No. 62.301 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDmanufacture of cold finished-steel bars.During the 12-month periodpreceding December 1944, Columbia used in its. manufacturing opera-tions raw materials valued in excess of $6,500,000, of which approxi-mately 75 percent was shipped to the Company's plant from pointsoutside the Commonwealth of Pennsylvania.During the same periodColumbia sold cold finished steel bars valued in'excess of $9,750,000,of which about 80 percent was transported without the Common-wealth of Pennsylvania.Edgar T. Ward's Sons Company, a Massachusetts corporation, isa subsidiary of Columbia Steel & Shafting Company and its opera-tions are controlled by the latter.Ward's is engaged in the sale anddistribution of cold finished steel bars and a variety of other steelproducts.It conducts warehouse operations and maintains branches,in eight States.This proceeding is concerned only with the branchatCarnegie, Pennsylvania, which, during the past year, used raw -materials valued in excess of $300,000, of which approximately 95percent was received from shippers located outside the Common-wealth of Pennsylvania. - During the same period, Ward's sold anddistributed from its Carnegie branch, various steel products amount-ing in value to about $450,000, of which approximately 25 percent wasshipped to points outside the Commonwealth.The Companies admit, for the purpose of this proceeding only,that they are engaged in commerce within the meaning of the NationalLabor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Steelworkers of America, affiliated with the Congress ofIndustrial Organizations, is a labor organization admitting to mem-bership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATION --The Companies have refused to grant recognition to the Union asthe exclusive bargaining representative of any of their office andclerical employees until the Union has been certified by the Board inan appropriate unit.A statement of the Regional Director, introduced into evidence atthe hearing indicates that the Union represents a substantial numberof employees in the unit hereinafter found appropriate.,We find that a question affecting commerce has arisen concerningthe representation of employees of the Companies, within the mean-ing of Section 9-(c) and Section 2 (6) and (7) of the Act.1The Regional Director reported that the Union submitted 83 authorization cards ; thatthe names of 76 persons appearing on the cards were listed on the pay-roll lists submittedby the Companies, which contained the names of 102 employees in the Union's allegedappropriate unit; and that the cards were all dated in 1944, except 11, which were undated. COLUMBIA STEEL & SHAFTING COMPANYIV.THE APPROPRIATE UNIT30aAll parties agree generally that a single unit comprising all office,clerical and cafeteria employees, janitors and nurses, employed bythe Companies at the Carnegie plant and offices, but excluding confi-dential employees, metallurgists, guards and supervisory employees,would be appropriate.2They are in disagreement, however, withrespect to the disposition of certain categories of employees discussedhereinafter.Alleged confidential employeesSecretaries to heads of departments:The Companies urge the exclu-sion of all secretaries to department heads on the ground that they areconfidential employees; the Union contends that they should be in-cluded.Columbia has a personnel department which is used,-how-ever, only for the hiring of production and maintenance employees.With respect to office employees, each individual department deter-mines its own personnel needs, does its own hiring and discharging,and maintains its own personnel records.The secretaries to thevarious department heads perform the usual duties of secretaries andeither through access to the personnel files or dictation given by thedepartment heads, acquire knowledge of confidential matters con-cerning labor relations.We shall, therefore, in accord with our policyin the matter, exclude the secretaries from the unit.3Pay-roll clerk at Ward's (Rosemary Branding) :This employee isresponsible for all phases of pay-roll accounting att Ward's. 'Becauseshe has knowledge of the salaries of all employees, including those ofexecutives on the confidential pay roll, the Companies contend thatshe is a confidential employee and should be excluded from the unit.However, knowledge of confidential pay-roll information is not suffi-cient in and of itself to bring an employee within the classification ofa confidential employee as that term is used by the Board.We findthe pay-roll clerk is not a confidential employee and we shall includeher in the unit.4Alleged supervisory employees of Columbia whom the Companieswould exclude and the Union includeSupervisor of billing department (Hugh Wightman) :This em-ployee is in charge of three billing clerks.About 50 percent of histime is spent in supervision, which includes planning, laying out, and2The offices of both Columbia and ward's are in the same or adjacent buildings, thereis constant communication between the Companies, and the.same generalfacilities areused by the employees of both Companies.3Matter of Electric Boat Company,57 N. L. R. B. 1348 ;Matter of GeneralCableCorpo-ration,57 N. L. R. B. 1651, and cases cited therein.-4Matter of M2camold Radio Corporation,58 N. L. R. B. 888;Matter of Utah CopperCompany,57 N. L R B. 58 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDdistributing work to his subordinates.It,is indisputable that he hasthe power, which he has heretofore exercised effectively to recommendthe hiring, discharge, and disciplining of employees under his super-vision.We find the supervisor of the billing department to be asupervisory employee; we shall exclude hint from the unit.Head of photostat department (Joseph 'Dykta) :This employeedivides his time between his duties as plant timekeeper and head of thephotostat department, which consists of himself and two assistants.Iii the photostat department, he lays out and assigns work, and ingeneral spends most of his time in the department in a purely super-visory capacity.The record is clear that he has made recommenda-tions which have been almost invariably followed by his superiors forthe hiring, transfer, and discharge of employees working in the photo-stat department.We find that the head of the photostatis a super--aisory employee and we shall, therefore, exclude him from the unit.Plant engineer (Thomas Smith) :The plant engineer works underthe general supervision of the assistant to the president in charge ofengineering and is assisted in his work by a draftsman.Althoughwithout an engineering degree, he has attended an engineering collegeand taken night and correspondence courses in engineering. In addi-tion, he has had a considerable amount of practical engineering train-ing in previous jobs.He has charge of the power facilities in theplant and performs consultant functions in connection with the placingof machinery.At the present time about 75 percent of his time isbeing spent in supervising the work of outside contractors.Althoughthe Companies based their objection to the inclusion of the plant engi-neer on his alleged supervisory status, which we do not here decide,we are of the opinion- that as a recognized technical employee hisinterests differ from those of the office and clerical employees includedin the unit, and, we shall exclude him therefrom.5Production engineer (William Chalmers) :The production engi-neering department was created about a year ago to determine coststandards and to devise ways and means of reducing costs.Theman in charge of the department, the production engineer, attendedan engineering college for 4 years, specializing in machine design,although he did not receive a degree, and for about 7 years servedColumbia as plant engineer, from which post he was transferredto his present position.Since his training and present duties areclearly those of an engineer, we shall, without deciding his allegedsupervisory status, exclude him from the unit.'Schedule clerk in production and service department (Joseph Die-bold):The schedule clerk is assisted in his,duties by four or five part-6Matter'of'Mieamold Radio Corporation, supra,Matter of'Spicer Manufacturing Cor-poration,55 N L.R. B. 1491;Matter of Oliver Farm Equipment Company,53 N. L. R. B.1078-9 See footnote5, supra. COLUMBIASTEEL &SHAFTING COMPANY305time and full.-time clerical helpers.The work is so routinized thathe is required to devote only 10 percent of his time to supervisingthe-'work of his subordinates.Although he directs the work of hisassistants,we are satisfied that he is not a supervisor within theBoard's definition.Actual supervision of the aforesaid clerical help-ers rests with the manager and assistant manager of the department.Thus, hirings of employees expected to work under the schedule clerkhave been consummated by the manager and assistant manager with-out the knowledge or previous recommendation of the schedule clerk;and the single instance of discharge cited was made by the manageron the basis of his own investigation and knowledge.We find thatthe schedule clerk is not a supervisory employee and we shall includehim in the unit.Chief clerk of order department (John Pletincks):There are aboutfour employees in the order department under the supervision ofthe chief clerk.The latter spends about 25 percent of his time insupervision and the balance in detail work.During his tenure aschief clerk he has been asked by his superiors on several occasions torecommend persons to fill vacancies in his department, and in mostinstances these recommendations have been acted on favorably.Re-cently he recommended the discharge of one of his subordinates, whosework and attitude he did not consider satisfactory.Although effectwas not given immediately to his recommendation because of man-power shortage, the employee was discharged as soon as businessconditions permitted.We are of the opinion, and we find, that thechief clerk is a supervisory employee within the Board's definition;we shall exclude him from the unit.Alleged supervisory employees of Ward's whom the Companieswould-emelude and the Union includeOrder department supervisor (Paul T. Burfoot) :This employeeis in charge of the office staff of about four persons in the office ofthe Pittsburgh branch warehouse.He has the power effectively torecommend a change in the status of his subordinates, and whilea recent recommendation for discharge was not followed by thebranch manager because of the difficulty in securing a replacement,the latter agreed that under normal conditions the discharge wouldhave been effected. In normal times the warehouse manager spendsmost of his time-in outside work, at which.time the order departmentsupervisor is left in full charge.We find that the order departmentsupervisor is a . supervisory employee as defined by the Board, andwe shall exclude him from the unit.628563-45-vol. 60-21 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDSupervisor of accounts payable (John Somerton) :There are twoclerks in the accounts payable department who are in the charge of adepartmental supervisor.In addition to supervising the work ofthese two clerks, the supervisor has been spending a substantial partof his time learning to perform general ledger accounting underthe direction of the auditor.Although the secretary of Ward's, hissuperior, testified that he would give great weight to the recommenda,tipns of the supervisor, the record reveals that the secretary exerciseshis admittedly supervisory. authority with little, if any, regard forthe opinions of the supervisor" of the accounts payable department.On the basis of the record, we are not persuaded that this employeeis a supervisory employee within the Board's customary definition,and we shall, therefore, include him in the unit.Supervisor of accounts receivable (Ill. J. Durkin) :At the presenttime, there is, in addition to the supervisor, one other employee in theaccounts receivable department.Previously, another employee hadspent part of her time in the department.Despite the assertionsof the secretary, it appears, as in the case of the supervisor of theaccounts payable department, discussed above, that the only realsupervisory authority within the Board's definition with respect tothe employees in the accounts receivable department is exercised bythe secretary and not by the supervisor of that department.We aresatisfied that this-employee is not a supervisory employee and we shallinclude him in the unit.We find that all office, clerical, and cafeteria employees, janitors,and nurses employed by the Companies at the Carnegie, Pennsylvania,,plant and offices, including pay-roll clerk, schedule clerk, and accountsreceivable and payable supervisors at Ward's, but excluding secre-taries to heads of departments ,7 supervisor of billing-department, headof photostat department, plant engineer, production engineer, chiefclerk of order department, order department supervisor at Ward's,metallurgists, guards, and.all other supervisory employees with au-thority to hire, promote, discharge, discipline, or-otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in' the -appropriate unit who were. employed during the pay-Laverne Ritchie, Margaret Binder, Carole Naleppa, Mary Krafchyshyn, Janet Hawk,Eleanor Drake, MaryBrennan,IreneFerguson, Martha McGrew. COLUMBIASTEEL& SHAFTING COMPANY307roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions- set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations.Act, and pursuant to Article III, Section 9, of National Labor'Rela-tions Board Rules and Regulations-Series 3, as amended; it is herebyDIRECrED that, as part of the investigation. to ascertain representa-tives for the purposes of collective bargaining with Columbia Steel& Shafting Company and Edgar T. Ward's Sons Company, Carnegie,Pennsylvania, an election by secret ballot shall be conducted as earlyas possible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Direc-tor for the Sixth Region, acting in this matter as agent for the Na-tional Labor Relations Board, and subject to Article III, Sections10 and 11, of said Rules and Regulations, among the employees inthe unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during the saidpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingany who have since quit or been discharged for cause and have notbeen rehired or reinstated prior to the date of the election, to deter-mine whether or not they desire to be represented by United Steel-workers of America, C. I. O.CHAIRMAN MILLIS took no part in the, consideration of the aboveDecision and Direction of Election.